UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2011 Item 1. Schedule of Investments. Brandywine Fund, Inc. Schedule of Investments June 30, 2011 (Unaudited) Shares or Principal Amount Value Common Stocks - 94.7% (a) CONSUMER DISCRETIONARY Apparel Retail - 4.5% ANN Inc.* $ Chico’s FAS Inc. DSW Inc.* Express Inc. The Finish Line Inc. Foot Locker Inc. Zumiez Inc.* Apparel, Accessories & Luxury Goods - 0.4% Vera Bradley Inc.* Auto Parts & Equipment - 2.4% TRW Automotive Holdings Corp.* Broadcasting - 1.0% Liberty Media-Starz* Cable & Satellite – 3.4% Comcast Corp. DIRECTV* Footwear - 2.7% Crocs Inc.* Deckers Outdoor Corp.* Steven Madden Ltd.* Home Furnishing Retail - 0.4% Pier 1 Imports Inc.* Williams-Sonoma Inc. Home Furnishings - 5.1% Leggett & Platt Inc. Tempur-Pedic International Inc.* Housewares & Specialties - 0.9% Jarden Corp. Motorcycle Manufacturers - 0.1% Harley-Davidson Inc. Specialty Stores - 0.8% GNC Acquisition Holdings Inc.* Hibbett Sports Inc.* Total Consumer Discretionary CONSUMER STAPLES Agricultural Products - 0.1% Darling International Inc.* Total Consumer Staples ENERGY Oil & Gas Drilling - 2.6% Patterson-UTI Energy Inc. Oil & Gas Equipment & Services - 7.7% Basic Energy Services Inc.* Key Energy Services Inc.* McDermott International Inc.* National Oilwell Varco Inc. Oil States International Inc.* Oil & Gas Exploration & Production - 3.5% Cabot Oil & Gas Corp. Energy XXI (Bermuda) Ltd.* Northern Oil and Gas Inc.* SandRidge Energy Inc.* Oil & Gas Refining & Marketing - 0.4% HollyFrontier Corp. (f/k/a Holly Corp.) Total Energy FINANCIALS Investment Banking & Brokerage - 0.1% LPL Investment Holdings Inc.* Regional Banks - 0.2% F.N.B. Corp. Thrifts & Mortgage Finance - 0.9% First Niagara Financial Group Inc. Total Financials HEALTH CARE Biotechnology - 1.3% Celgene Corp.* Health Care Distributors - 2.3% Cardinal Health Inc. Health Care Equipment - 1.0% Masimo Corp. Sirona Dental Systems Inc.* Health Care Facilities - 1.1% HealthSouth Corp.* Health Care Services - 0.3% Air Methods Corp.* Life Sciences Tools & Services - 2.1% Thermo Fisher Scientific Inc.* Total Health Care INDUSTRIALS Aerospace & Defense - 2.3% Esterline Technologies Corp.* Precision Castparts Corp. Air Freight & Logistics - 2.4% FedEx Corp. Hub Group Inc.* Building Products - 0.2% Armstrong World Industries Inc. Construction & Farm Machinery & Heavy Trucks - 4.4% Caterpillar Inc. Joy Global Inc. Titan International Inc. WABCO Holdings Inc.* Electrical Components & Equipment - 0.4% EnerSys* Industrial Machinery - 3.9% Kennametal Inc. The Middleby Corp.* The Timken Co. Office Services & Supplies - 0.4% Interface Inc. Steelcase Inc. SYKES Enterprises Inc.* Railroads - 3.1% Kansas City Southern* Norfolk Southern Corp. Trading Companies & Distributors - 0.1% Beacon Roofing Supply Inc.* Textainer Group Holdings Ltd. Trucking - 0.9% Hertz Global Holdings Inc.* Total Industrials INFORMATION TECHNOLOGY Application Software - 4.1% ANSYS Inc.* Autodesk Inc.* Informatica Corp.* Communications Equipment - 4.0% Acme Packet Inc.* Calix Inc.* F5 Networks Inc.* Plantronics Inc. Riverbed Technology Inc.* Computer Hardware - 2.2% Apple Inc.* Computer Storage & Peripherals - 1.4% Seagate Technology PLC Data Processing & Outsourced Services - 2.6% VeriFone Systems Inc.* Wright Express Corp.* Semiconductors - 4.4% Atmel Corp.* Cavium Inc.* OmniVision Technologies Inc.* Total Information Technology MATERIALS Commodity Chemicals - 0.4% Kronos Worldwide Inc. Diversified Metals & Mining - 0.6% Globe Specialty Metals Inc. Fertilizers & Agricultural Chemicals - 4.5% Agrium Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc. Metal & Glass Containers - 0.4% Crown Holdings Inc.* Specialty Chemicals - 3.2% Albemarle Corp. Chemtura Corp.* PolyOne Corp. Steel - 2.8% Allegheny Technologies Inc. Carpenter Technology Corp. Total Materials TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 0.7% MetroPCS Communications Inc.* Total Telecommunication Services Total common stocks (cost $1,493,924,161) Short-Term Investments - 2.1% (a) Commercial Paper - 1.9% $ Prudential Funding Corp., due 07/01/11, discount of 0.10% Total commercial paper (cost $34,800,000) Variable Rate Demand Note – 0.2% American Family Financial Services, 0.10% Total variable rate demand note (cost $3,436,686) Total short-term investments (cost $38,236,686) Total investments – 96.8% (cost $1,532,160,847) Other assets less liabilities - 3.2%(a) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for various classifications relate to net assets. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Variable Rate Demand Note Total Level 2 Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2011. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act(17CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Fund, Inc. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 16, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date August 16, 2011 By (Signature and Title) /s/Lynda J. Campbell Lynda J. Campbell, Treasurer Date August 16, 2011
